Citation Nr: 0719821	
Decision Date: 07/02/07    Archive Date: 07/13/07

DOCKET NO.  03-02 085	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey



THE ISSUES

1.  Entitlement to service connection for claimed 
hypertension.  

2.  Entitlement to service connection for a claimed 
neurologic disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active military duty from July 1968 to 
October 1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the RO.  



FINDINGS OF FACT

1.  The veteran is not shown to have manifested complaints or 
findings of elevated blood pressure or a neurologic disorder 
in service or for many years thereafter.  

2.  Neither currently demonstrated hypertension nor any 
unspecified neurologic disorder is shown to be due to 
documented exposure to nuclear weapons or herbicides or other 
event or incident of the veteran's period of active duty that 
did not include service in the Republic of Vietnam.  



CONCLUSIONS OF LAW

1.  The veteran's disability manifested by hypertension is 
not due to disease or injury that was incurred in or 
aggravated by active duty; nor may any be presumed to have 
been incurred therein; nor may any be presumed to be due to 
radiation exposure or exposure to herbicides.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103A, 5107, 7104 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  

2.  The veteran's disability manifested by an unspecified 
neurologic disorder is not due to disease or injury that was 
incurred in or aggravated by active duty; nor may any be 
presumed to have been incurred therein; nor may any be 
presumed to be due to radiation exposure or exposure to 
herbicides.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2005).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issues decided herein.  

In January 2002, the RO sent the veteran a letter, with a 
copy to his representative, in which he was informed of the 
requirements needed to establish service connection.  

In accordance with the requirements of VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  Private evidence was subsequently added to 
the claims files.  

The veteran was advised in the letter to submit additional 
evidence to the RO, and the Board finds that this instruction 
is consistent with the requirement of 38 C.F.R. § 3.159(b)(1) 
that VA request that a claimant provide any evidence in his 
possession that pertains to a claim.  

The Board notes that the veteran was informed in a letter 
dated in March 2006 that a disability rating and effective 
date would be assigned if either of his claims was granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  

Although no nexus opinion has been obtained with respect to 
the service connection issues on appeal, none is needed.  
Such development is to be considered necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent evidence of diagnosed disability or 
symptoms of disability; establishes that the veteran 
experienced an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period; 
and indicates that the claimed disability may be associated 
with the in-service event, injury, or disease, or with 
another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  

Because not all of these conditions have been met in this 
case, as will be discussed hereinbelow, a VA examination is 
not necessary with regard to the issues on appeal.  

The Board concludes that all available evidence that is 
pertinent to the claims decided herein has been obtained 
and that there is sufficient medical evidence on file on 
which to make a decision on each issue.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims, including at 
his March 2003 personal hearing at the RO.  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds any such 
defect to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Law And Regulations

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Moreover, in the case of hypertension and organic disease of 
the central nervous system, service connection may be granted 
if such disorder is manifested to a compensable degree within 
one year following separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 
305 (1992).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 
3.307.  

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma and diabetes mellitus (Type 2).  

The foregoing diseases shall be service connected if a 
veteran was exposed to a herbicide agent during active 
military, naval, or air service, if the requirements of 38 
U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even 
though there is no record of such disease during service.  
38 C.F.R. § 3.309(e) (2006).  


Analysis

The veteran asserts, including at the time of his March 2003 
RO hearing, that he was exposed to herbicides while stationed 
in Okinawa and to nuclear weapons without protection while 
stationed in Turkey.  

According to the veteran's Defense Department Form 214, 
Report of Separation from Active Duty, the veteran's listed 
occupational specialty in service was that of Inventory 
Management Specialist.  There is no competent evidence in the 
record that the veteran handled nuclear weapons or was 
exposed to herbicides in connection with his duties.  

The Board notes that the veteran's active duty did not 
include any service in the Republic of Vietnam.  
Consequently, the presumption of service exposure to 
herbicides established by law may not be applied in this 
case.  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit determined that the Veterans' 
Dioxin and Radiation Exposure Compensation Standards 
(Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 
Stat. 2724, 2727- 29 (1984), did not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  
The Court has specifically held that the provisions of Combee 
are applicable in cases involving herbicide exposure.  
McCartt v. West, 12 Vet. App. 164, 167 (1999).  

The available service medical records in this case do not 
include a discharge examination report; but do seem to 
encompass the veteran's entire period of military service.  

A careful review of these medical records shows that no 
complaints or findings referable to hypertension or 
neurologic condition were recorded.  In fact, the initial 
diagnosis of either was not until 1999, many years after his 
service discharge.  

An August 2003 medical statement noted that the veteran had 
developed neurologic problems without definite etiology in 
December 1999 and opined that it was "possible" that the 
veteran's symptoms could be related to his experiences in 
service.  

However, that language such as "could be related" or 
"possible" cannot serve to establish a legally sufficient 
opinion linking the claimed neurologic disorder to any event 
or incident of service, including the reported but 
unestablished exposure to radiation or herbicides.  

The Court of Appeals for Veterans Claims has routinely held 
that speculative and inconclusive opinions cannot support a 
claim of service connection.  See Obert v. Brown, 5 Vet. App. 
30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  See also Beausoleil v. Brown, 8 Vet. App. 459 (1996) 
(holding that a general and inconclusive statement about the 
possibility of a link was not sufficient); Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) (holding that there 
was a plausible basis for the Board's decision that a 
disability was not incurred in service where even the medical 
evidence favorable to the appellant's claim did little more 
than suggest the possibility that the veteran's illness might 
have been caused by his wartime radiation exposure); and 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (generally 
holding that medical opinions which are speculative, general 
or inconclusive in nature or which are not factually 
supported will not sustain a claim).  

With respect to his hypertension and any neurologic disorder 
other than that involving cancer, VA regulations do not link 
either disorder presumptively to the exposure to ionizing 
radiation.  38 U.S.C.A. § 1112(c)(2) (West 2002); 38 C.F.R. 
§§ 3.309(d), 3.311 (2006).  

Moreover, no competent evidence has been submitted to show 
that either hypertension or any unspecified neurologic 
disorder is related to radiation exposure.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994).  

Due consideration has been given to the March 2003 RO hearing 
testimony and the written statements of the veteran.  As a 
layman, however, he is only qualified to report on matters 
which are capable of lay observation.  He is not qualified to 
render opinions which require medical expertise, such as the 
diagnosis or cause of a particular disability.  38 C.F.R. § 
3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

Absent competent evidence to support the veteran's lay 
assertions of a causal connection between either hypertension 
or an unspecified neurologic disorder and undocument exposure 
to nuclear weapons or herbicides, the claims must be denied.  
See Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Board must consider applying the doctrine of reasonable 
doubt; however, as the preponderance of the evidence is 
against the veteran's service-connection claims, it is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  



ORDER

Service connection for hypertension is denied.  

Service connection for an unspecified  neurologic disorder is 
denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


